ORDER
The Disciplinary Review Board having filed with the Court its supplemental decision in DRB 02-213, pursuant to the Court’s remand Order filed May 30, 2002, concluding based on the record as supplemented in the remand proceedings that MELINDA LOWELL of HACKENSACK, who was admitted to the bar of this State in 1981, and thereafter was restrained from practicing law pursuant to the Order of this Court filed on May 30, 2002, should be suspended from the practice of law for a period of three years for violating RPC 1.2(d)(counseling or assisting a client in conduct the lawyer knows is illegal, criminal, or fraudulent), RPC 1.3(lack of diligence), RPC 1.16(d)(failure to return unearned retainer on termination of representation), RPC 3.3(a)(l)(false statement of material fact to a tribunal), RPC 3.3(a)(4)(offering evidence the lawyer knows to be false or failure to take remedial measures after learning that false evidence has been offered), RPC 3.4(e)(knowingly disobeying an obligation under the rules of a tribunal), RPC 4.2(a)(l)(false statement of material fact or law to a third person), RPC 7.1(a)(l)(false or misleading communication about the lawyer or the lawyer’s services), RPC 8.4(a)(knowingly *112assisting or indneing another to violate the Rules of Professional Conduct), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit, or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and ACPE Opinion 665;
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to submit proof of her fitness to practice law;
And good cause appearing;
It is ORDERED that MELINDA LOWELL is suspended from the practice of law for a period of three years and until the further Order of the Court, retroactive to May 30, 2002; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her mental fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.